NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 23, 2010*
                                 Decided October 29, 2010

                                           Before

                        ILANA DIAMOND ROVNER, Circuit Judge

                          TERENCE T. EVANS, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐2113
                                                    Appeal from the United States District
JAMES A. KOORSEN, JR.,                              Court for the Southern District of Indiana,
     Plaintiff‐Appellant,                           Indianapolis Division.

       v.                                           No. 1:10‐cv‐151‐WTL‐DML

DARIN DOLEHANTY,                                    William T. Lawrence,
     Defendant‐Appellee.                            Judge.

                                         O R D E R

        James Koorsen, Jr., brought this civil‐rights action under 42 U.S.C. § 1983 after the
State of Indiana charged him with a crime.  In his amended complaint he claims that the
trial judge, the only named defendant, is prejudiced as evidenced by several unfavorable
rulings.  Koorsen wants the prosecution enjoined plus money damages from the judge.  The
district court screened Koorsen’s complaint prior to service, see 28 U.S.C. § 1915(e)(2)(B);


       *
         Appellee Darin Dolehanty was never served with process in the district court and is
not participating in this appeal.  After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary.  Accordingly, the appeal is submitted on
the appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2)(C). 
No. 10‐2113                                                                              Page 2

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 819 (7th Cir. 2009), and concluded that
it fails to state a claim.  Yet the court dismissed the complaint without prejudice.  We agree
that dismissal was appropriate but conclude that it should have been with prejudice.  

        Koorsen has no way around the doctrine of absolute judicial immunity, which
shields judges from suits for money damages based on actions taken as a judge, including
judicial rulings.  See Mireles v. Waco, 502 U.S. 9, 9 (1991); Smith v. City of Hammond, 388 F.3d
304, 306‐07 (7th Cir. 2004).  Koorsen’s accusations arise from decisions made during his
criminal proceeding—that is, from conduct of a  judicial nature—so his claim for damages is
self‐defeating.  Likewise with his request for an injunction to stop his criminal trial.  With
exceptions not applicable here, a federal court may not grant injunctive relief in a suit
brought against a judge for acts taken in his judicial capacity.  See Federal Courts
Improvement Act of 1996, Pub. L. 104‐317, § 309(c), 110 Stat. 3847, 3853 (amending 42 U.S.C.
§ 1983); Smith v. City of Hammond, 388 F.3d 304, 307 (7th Cir. 2004).  Because neither avenue
of relief is available to Koorsen, his suit was properly dismissed.  A dismissal on these
grounds, however, is a decision on the merits and should have been with prejudice.  See
Dawson v. Newman, 419 F.3d 656, 659‐62 (7th Cir. 2005); Smith, 388 F.3d at 307‐308.      

       The dismissal is MODIFIED to be with prejudice and, as modified, is AFFIRMED.